     Case 3:19-cv-02202-DMS-BGS Document 33 Filed 07/29/20 PageID.350 Page 1 of 2



 1
 2
 3
 4
 5
 6
 7
 8                           UNITED STATES DISTRICT COURT
 9                         SOUTHERN DISTRICT OF CALIFORNIA
10
11    SIYU DONG,                                     Case No.: 19CV2202 DMS (BGS)
12                                      Plaintiff,
                                                     ORDER REGARDING
13    v.                                             ADDITIONAL DEPOSITIONS
14    BMW OF NORTH AMERICA, LLC
15                                   Defendant.
16
17         On July 14, 2020, counsel for the parties contacted Judge Skomal’s chambers to
18   raise disputes regarding numerous depositions. (ECF 30.) The Court held a discovery
19   conference on July 15, 2020 and concluded that the dispute concerning two BMW
20   employees was not ripe until two Rule 30(b)(6) depositions and Plaintiff’s deposition
21   were conducted. (ECF 31.) The Court tolled that dispute and disputes as to depositions
22   of dealership employees to July 27, 2020 and directed the parties to follow Rule 45
23   procedures as to any subpoenaed non-party witnesses. (Id.) The Court was notified on
24   July 27, 2020 that the Rule 30(b)(6) depositions and Plaintiff’s deposition have been
25   completed and Plaintiff is still seeking additional depositions. (ECF 32.)
26         The Court finds briefing is necessary to address this dispute. The parties shall file
27   a joint statement, limited to 10 pages per side, no later than August 7, 2020. On or
28   before August 3, 2020, counsel must meet and confer and identify the topics Plaintiff
     Case 3:19-cv-02202-DMS-BGS Document 33 Filed 07/29/20 PageID.351 Page 2 of 2



 1   seeks to have these deponents address.1 In the joint statement, each party must address
 2   the relevancy of the testimony sought, the importance of the testimony to resolving
 3   important issues in the case, whether the depositions are proportional to the amount in
 4   controversy, whether these depositions place an undue burden on the Defendant, and the
 5   other proportionality factors listed in the 2015 Amendments to Rule 26(b)(1). 2
 6         The parties must exchange their portions of the joint statement no later than
 7   August 5, 2020 to allow the opposing party to modify their briefing to appropriately
 8   address the other party’s position. The purpose of the joint statement is for both parties
 9   to set out their own position and their response to the opposing party’s position in a single
10   joint statement.
11
12         IT IS SO ORDERED.
13   Dated: July 29, 2020
14
15
16
17
18
19
20
21
22   1
      This briefing does not apply to any Rule 45 subpoenas. As previously directed by the
23   Court, the parties must follow Rule 45 procedures to raise any issues regarding
24   subpoenaed non-parties.

25   2
      To the extent there is any dispute about document requests associated with the
     depositions, the parties must address relevancy, proportionality, and whether Plaintiff has
26
     complied with Federal Rule of Civil Procedure 34(b)’s requirement that the discovery be
27   described with particularity and place the opposing party on reasonable notice of what is
     called for.
28
